         Case 7:19-cr-00168-NSR Document 40 Filed 05/10/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     May 10, 2020

Via ECF
The Honorable Nelson S. Roman
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

               Re:    United States v. Richard M. Valentine, Jr.
                      19 Cr. 168 (NSR)

Dear Judge Roman:

        The Government respectfully submits this letter in response to the defendant’s April 29,
2021 motion seeking early termination of his three-year term of supervised release, which is set to
expire in September 2022. The Government believes that it is appropriate in this instance to defer
to the judgment and experience of the United States Probation Office, which has supervised the
defendant for approximately the last year and a half. The undersigned Assistant United States
Attorney has spoken with Probation Officer Hillel Greene who informs the Government that the
Probation Office has no objection to the Court’s granting of the defendant’s motion. Accordingly,
the Government does not oppose the defendant’s motion for early termination of his supervised
release.

       The Government is available to provide additional information or answer any questions the
Court may have.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney
                                                     Southern District of New York


                                                 By: ________/S/__________________
                                                      Andrew J. DeFilippis
                                                      Assistant United States Attorney
                                                      (212) 637-2231


Cc: Richard M. Valentine, Jr.
    Probation Officer Hillel Greene
